Citation Nr: 0028101	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota that denied the benefit sought on appeal.  The 
veteran, who had active service from June 1951 to November 
1951, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.



REMAND

A preliminary review of the record discloses that it is not 
clear whether all pertinent VA medical records from the 
1950's have been associated with the claims file.  The record 
contains a summary of a hospitalization of the veteran at the 
VA hospital in Minneapolis, Minnesota in June 1956.  However, 
the veteran has reported that he was hospitalized at other 
times prior to that date.  For example, in a VA Form 526 
(Veteran's Application for Compensation or Pension) received 
in October 1980 he reported being treated for "nerves" at 
the VA Medical Center (VAMC) in Minneapolis, Minnesota in 
1954, and in a VA Form 21-4138 (Statement in Support of 
Claim) dated in November 1980 he reported at the same medical 
facility in June 1955 for "my nervous condition."  

Later in connection with the veteran's request to reopen his 
previous denied claim for service connection he submitted a 
VA Form 21-4138 dated in June 1986 in which he reported being 
sent to a "Veterans Hospital" apparently in 1954 by his 
former wife, and in a VA Form 21-4138 dated in October 1986 
he reported a hospitalization in 1953 at the "Veterans 
Hospital Fort Snelling, Minn."

The Board does acknowledge that the veteran could be mistaken 
as to the date(s) of VA treatment and could be referring to 
the VA hospitalization in June 1956 that is already of 
record.  However, it is not clear that this is the case.  In 
any event, if these records exist the VA is deemed to have 
constructive knowledge of these records and, in this case, 
has actual knowledge of the existence of these records.  As 
such, they are considered to be evidence that is of record at 
the time any decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error . . . .")

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


The RO should obtain and associate with 
the claims file all medical records, 
inpatient and outpatient, pertaining to 
the veteran from the VAMC in Minneapolis, 
Minnesota dated between the veteran's 
separation from service in November 1951 
and his VA hospitalization in June 1956.  
The RO should also document for the 
record whether the Fort Snelling medical 
facility that the veteran referred to as 
a VA facility is the same medical 
facility as the VAMC in Minneapolis, 
Minnesota, and if not, request medical 
records from that facility.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran unless he is notified.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



